DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman et al. (US 2014/0330248) in view of Greenberg et al. (US 2010/0331854).
Regarding claim 1, Thompson-Nauman discloses a system (250, FIGs 6 and 13-14) comprising: a tunneling tool (254, FIG 13, see also FIGs 2-12, paragraph [0072]) including an elongate and relatively rigid shaft (FIG 13 shows a shaft of the tool is elongate. Paragraph [0077] discloses the tool 254 is formed of a rigid material), a handle (256), the shaft having a constant stiffness along an entire length thereof (Paragraphs [0059], [0077] and constant thickness of shaft in FIGs 2-13), the shaft including a proximal end (274) secured to the handle (FIG 13, paragraph [0078]), a blunt distal tip (262, FIG 13 shows the tip is blunt), and a lumen (see 224 in FIGs 7-12, paragraph [0068]. Paragraph [0079] discloses system 250 can have a fluid lumen for delivery of a fluid through a port or an opening to tissue adjacent to the port or opening as discussed in conjunction with embodiments of FIGs 7-12) extending from a proximal opening thereof, at the proximal end of the shaft, to a distal opening thereof, at the distal tip of the shaft (FIGs 7-9 show the lumen extends from a proximal to distal end of the shaft), the handle including a port (222) in fluid communication with the lumen (Paragraph [0068]; Paragraph [0079] discloses system 250 may further include a fluid lumen for delivery of a fluid through a port or an opening to tissue adjacent to the port or opening as discussed in conjunction with embodiments of FIGs 7-12); an introducer (252, FIG 13, paragraph [0072-0073]) including a tubular member (FIG 13 shows the tubular shape of the elongate portion of 252) and a proximal terminal hub (258, paragraph [0083]), the tubular member including a proximal end attached to the hub and a tapered distal end (Paragraph [0073]), and the tubular member defining a lumen (260, paragraph [0083]), the lumen of the introducer extending from a proximal opening thereof, formed by the hub, to a distal opening thereof, at the tapered distal end of the tubular member (FIG 13, paragraphs [0073 and 0083-0084]), the lumen of the introducer being snuggly fitted around the shaft of the tunneling tool for sliding engagement therewith (FIG 13, paragraphs [0073 and 0083-0084]), and the lumen of the introducer being sized for sliding engagement of an implantable lead therein (The lumen is at least sized for slidable engagement with an implantable lead of some diameter. Examiner notes the lead is not a positively recited element of the system), after the shaft of the tunneling tool is withdrawn from engagement therewith (Paragraphs [0081 and 0084]); and a fluid supply assembly including a fluid reservoir (not shown, FIG 6 and Paragraphs [0062, 0070-0071]), at least one flow-controlled passageway (see passageway connected to port 222 in FIG 6. Paragraph [0079] discloses system 250 can have a fluid lumen for delivery of a fluid through a port or an opening to tissue adjacent to the port or opening as discussed in conjunction with embodiments of FIGs 7-12. Therefore, the previously disclosed mechanisms for delivery of fluid through a port are interpreted as being incorporable into the system of FIG 13) coupled to the reservoir to accommodate a flow of fluid from the reservoir therethrough, and one of the at least one flow-controlled passageway, being configured for coupling to the port of the handle of the tunneling tool (The passageway connects to the port 222 of handle 206C in the embodiment of FIG 6 and would connect in a similar manner to the handle 256 in the embodiment of FIG 13 which paragraph [0079] discloses also includes fluid delivery through a port); and wherein, when a first passageway of the at least one flow-controlled passageway of the fluid supply assembly is coupled to the port of the handle of the tunneling tool, fluid from the reservoir flows through the first passageway and through the lumen of the tunneling tool (Abstract; Paragraphs [0062-0063, 0070-0083, 0093]).
Thompson-Nauman is silent regarding the handle of the tunneling tool comprising a pressure sensor assembly including a pressure transducer in fluid communication with the lumen, configured to measure a change in a pressure of flow of a fluid from a fluid reservoir, and a display coupled to the transducer, wherein the change in a pressure of the flow, as measured by the pressure transducer of the pressure sensor assembly, is presented on the display of the pressure sensor assembly.
However, Greenburg et al. teaches a device (90, FIGs 10-12, paragraph [0069]) that delivers fluids (96) from a fluid reservoir (97) through a rigid tunneling tool (91), and wherein the handle of the tunneling tool comprising a pressure sensor assembly (gauge and connecting pieces shown in FIGs 11-12) including a pressure transducer in fluid communication with the lumen, configured to measure a change in a pressure of flow of a fluid from a fluid reservoir (Paragraph [0069] discloses measuring a change in flow rate of the pressurized fluid), and a display coupled to the transducer (FIGS 11-12 show the change in position of the indicator on the pressure gauge showing a change in pressure of the fluid), wherein the change in a pressure of the flow, as measured by the pressure transducer of the pressure sensor assembly, is presented on the display of the pressure sensor assembly (FIGS 11-12 show the display on the pressure sensor assembly, paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the tunneling tool of Thompson-Nauman to comprise a pressure sensor assembly including a pressure transducer in fluid communication with the lumen, configured to measure a change in a pressure of flow of a fluid from a fluid reservoir, and a display coupled to the transducer, wherein the change in a pressure of the flow, as measured by the pressure transducer of the pressure sensor assembly, is presented on the display of the pressure sensor assembly, as taught by Greenburg et al., for the purpose of determining when the distal end of the rigid tool has penetrated into a different body cavity (Greenburg: paragraph [0069] discloses “the change in flow rate and/or the pressure of the fluid within the needle detected when the distal end of the needle enters the pericardial cavity is an indication that the distal end has in fact penetrated into the pericardial cavity”).
Regarding claim 7, Thompson-Nauman/Greenburg et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the display (Pressure gauge of Greenburg) is located on the handle (Thompson-Nauman: 256, FIG 13) of the tunneling tool (254). Examiner notes that Greenburg’s display is located on the handle (FIGS 11-12) in a manner such that the user can easily see it where the user holds the device in his or her hand. A person having ordinary skill in the art, when incorporating Greenburg’s display into Thompson-Nauman’s tunneling tool, would likewise place the display on the handle 256 because it is the only place on the tunneling tool where the user would be able to easily see the display where the user holds the device in his or her hand.
Regarding claim 8, Thompson-Nauman/ Greenburg et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the flow of the fluid from the reservoir (Thompson-Nauman: not shown, see FIG 6 and paragraphs [0062, 0070-0071]) through the first passageway (see passageway connected to port 222 in FIG 6) and through the lumen (224) of the tunneling tool (254) is configured to be driven by a pressure head (gravity) created by an elevation of the reservoir relative to the tunneling tool. Examiner notes that the term “configured to” is functional language. Because Thompson-Nauman as modified by Greenburg et al. is configured to drive the fluid flow by elevating the reservoir and utilizing gravity, the limitation is met.
Regarding claim 9, Thompson-Nauman/ Greenburg et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the change in a pressure of the flow of fluid is influenced by the insertion of the shaft of the tunneling tool (Thompson-Nauman: FIG 13) in a sub-sternal space of a body of a patient. Examiner notes that the limitation “influenced by the insertion of the shaft of the tunneling tool” contains functional language. Because inserting Thompson-Nauman’s shaft of the tunneling tool into a sub-sternal space of a body of a patient would necessarily change the pressure of the flow of fluid, the limitation is met. Further, Greenburg discloses the pressure would change when the distal end of the rigid tool enters another bodily cavity (Paragraph [0069]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Greenberg et al. (US 2010/0331854), and further in view of Jones et al. (US 2005/0288759).
Regarding claim 2, Thompson-Nauman/Greenburg et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1.
The device as modified is silent regarding the system further comprising a guide wire configured for sliding engagement within the lumen of the tunneling tool. 
However, Jones teaches a similar method and apparatus for implanting an implantable medical electrical lead (Abstract, FIGs 3A-3F, paragraphs [0079-0084]). In order to assist with directing the apparatus to a desired location within the body, Jones teaches advancing the tunneling tool over a guide wire (Abstract, paragraph [0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Thompson-Nauman/Greenburg et al., by providing a guidewire configured for sliding engagement within the lumen of the tunneling tool, as taught by Jones, in order to assist with directing the apparatus to a desired location within the body (Jones: Abstract, Paragraph [0007]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Greenberg et al. (US 2010/0331854), and further in view of Klenk et al. (US 2016/0067446).
Regarding claim 6, Thompson-Nauman/Greenburg et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1. Thompson-Nauman further discloses the fluid in the fluid reservoir of the fluid supply assembly comprises an antibiotic agent (Paragraph [0063]).
Thompson-Nauman/Greenburg et al. is silent regarding the solution comprising saline. 
However, Klenk further teaches a delivery system (100, FIG 1) for delivery of a lead (102) wherein a fluid port (One of 114a-c) delivers a fluid comprising a saline solution (Paragraph [0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the filing of filing to modify Thompson-Nauman/Greenburg et al., by mixing the antibiotic agent solution with saline, as taught by Klenk, since saline is a well-known in the art as a flushing fluid and medium for carrying an antibiotic agent.
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 04/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 in view of Thompson-Nauman/Richards have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Greenburg et al. to teach the newly recited limitations of the pressure sensor measuring a change in a pressure of a flow of fluid from a fluid reservoir.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771